DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            BUDRY MICHEL,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D13-1123

                           [December 12, 2018]

       ON REMAND FROM THE SUPREME COURT OF FLORIDA

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara Anne McCarthy, Judge; L.T. Case No. 93-19586
CF10A.

  Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   In State v. Michel, 43 Fla. L.    Weekly S298 (Fla. July 12, 2018), the
Florida Supreme Court quashed       this Court’s decision in Michel v. State,
204 So. 3d 101 (Fla. 4th DCA         2016), and concluded that no Eighth
Amendment violation was shown       in this case.

   Accordingly, we affirm the trial court’s denial of Appellant’s motion for
postconviction relief.

   Affirmed.

WARNER, DAMOORGIAN and CIKLIN, JJ., concur.

                           *          *          *